Citation Nr: 1636975	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  00-04 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, including as due to a service-connected disability.

2.  Entitlement to special monthly compensation (SMC) based on the need for aid & attendance/housebound status.

3.  Entitlement to a temporary total rating based on surgical or other treatment necessitating convalescence associated with a heart attack in March 2010.

4.  Entitlement to a disability rating greater than 30 percent prior to November 7, 2003, and greater than 10 percent thereafter, for right knee torn meniscus on an extraschedular basis.

5.  Entitlement to a disability rating greater than 10 percent from April 24, 2000 to November 6, 2003, and greater than 20 percent effective January 1, 2004, for right knee degenerative arthritis on an extraschedular basis.

6.  Entitlement to a compensable disability rating for residuals of a fracture of the right fifth finger on an extraschedular basis.

7.  Entitlement to service connection for major depressive disorder.

8.  Whether new and material evidence has been received to reopen a claim of service connection for a left knee disability.

9.  Whether new and material evidence has been received to reopen a claim of service connection for a low back disability.

(The Veteran's appeal on the issue of whether an overpayment of VA disability compensation in the amount of $1,130.81 was properly created is the subject of a separate Board decision.)


REPRESENTATION

Appellant represented by:	John F. Cameron, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel



INTRODUCTION

The Veteran had active service from May 1979 to July 1982.  He also had additional unverified U.S. Army Reserve service.

This appeal has a long and complicated procedural history.  It initially came before the Board on appeal from a September 1997 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama ("Montgomery RO").  The Board previously outlined the procedural history of this appeal in an October 2012 decision which adjudicated the claims that initially arose following the September 1997 rating decision.    

This matter also is on appeal from a June 2011 rating decision issued by the Montgomery RO which denied the Veteran's claims of entitlement to special monthly compensation (SMC) based on the need for aid & attendance/housebound status and to a temporary total rating based on surgical or other treatment necessitating convalescence associated with a heart attack in March 2010.  The Veteran disagreed with this decision in August 2012.  He perfected a timely appeal in December 2014 and declined a Board hearing.

In its October 2012 decision, the Board denied the following claims: (1) entitlement to an earlier effective date than January 1, 2004, for the assignment of a separate 20 percent rating for degenerative arthritis of the right knee, for associated limitation of flexion, (2) entitlement to a disability rating greater than 30 percent for torn meniscus, status post arthroscopy, right knee, prior to November 7, 2003, (3) entitlement to a disability rating greater than 20 percent for degenerative arthritis of the right knee, for associated limitation of flexion, from January 1, 2004, (4) entitlement to a disability rating greater than 10 percent for right knee status post arthroscopy chondromalacia, torn meniscus with subluxation, from January 1, 2004, (5) entitlement to a compensable disability rating for residuals of a fracture to the right fifth finger, and (6) entitlement to a total disability rating based on individual unemployability (TDIU).  The Board also remanded a claim of service connection for erectile dysfunction, including as due to a service-connected disability, to the Agency of Original Jurisdiction (AOJ) (in this case, the RO) for additional development.

A review of the claims file shows that there has been substantial compliance with the Board's October 2012 remand directives on the claim of service connection for erectile dysfunction.  The Board directed that the AOJ schedule the Veteran for appropriate examination to determine the nature and etiology of his erectile dysfunction.  The requested examination occurred in December 2014.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Veteran, through his attorney, appealed the Board's October 2012 decision denying the 6 claims listed above to the United States Court of Appeals for Veterans Claims (Court).  In a March 2015 decision, the Court affirmed the Board's October 2012 decision in its entirety with the exception of the issue of whether the Veteran was entitled to extraschedular consideration for his service-connected right knee disabilities and his service-connected residuals of a fracture of the right fifth finger under Johnson ("extraschedular consideration claims").  See Caldwell v. McDonald, No. 12-3412, at pp. 1-2 (Vet. App. Mar. 19, 2015).  Pursuant to the Court's March 2015 decision, the Veteran's extraschedular consideration claims are listed on the title page of this decision.  See also Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014) (discussing extraschedular consideration).  In its March 2015 decision, the Court also deemed any appeal with respect to increased scheduler ratings for the Veteran's service-connected right knee disabilities and his service-connected residuals of a fracture of the right fifth finger to be abandoned and dismissed these claims.  See Caldwell, No. 12-3412, at pp. 1, fn 1 (citations omitted).  

That same month, in March 2015, the AOJ promulgated a rating decision in which it assigned a temporary total (100 percent) disability rating effective November 7, 2003, based on surgical treatment necessitating convalescence, and a 20 percent rating effective January 1, 2004, for the Veteran's service-connected degenerative arthritis of the right knee.  The AOJ also assigned an earlier effective date of April 24, 2000, for the grant of service connection for degenerative arthritis of the right knee.

In a May 2015 rating decision, the RO denied the Veteran's claim of service connection for major depressive disorder and also determined that new and material evidence had not been received sufficient to reopen the Veteran's previously denied claims of service connection for a left knee disability and for a low back disability (which the RO characterized as degenerative changes with low back pain).  The Veteran disagreed with this decision in September 2015.

In June 2015 correspondence, the Veteran was advised that the Veterans Law Judge who held the February 2002 Travel Board hearing in this appeal had retired from the Board and he was entitled to another Board hearing.  The Veteran's attorney responded in a letter dated on July 24, 2015, that the Veteran desired another Board hearing.  The Veteran subsequently responded in statements on a VA Form 9 received by the AOJ on July 28, 2015, that he did not want another Board hearing, however.  Having reviewed the voluminous record evidence, including the Veteran's July 28, 2015, VA Form 9 in which he declined another Board hearing, the Board finds that the Veteran's hearing request has been satisfied.  See 38 C.F.R. § 20.704 (2015).

In September 2015, the Veteran, through his attorney, attempted to initiate an appeal of the AOJ's March 2015 rating decision, seeking, among other things, increased scheduler ratings for his service-connected degenerative arthritis of the right knee and for his service-connected right knee status post arthroscopy chondromalacia, torn meniscus with subluxation.  This was procedural error with respect to these increased schedular rating claims, however.  The AOJ's March 2015 rating decision was subsumed by the Court's decision issued that same month in which the Court specifically deemed the Veteran's increased scheduler rating claims for his service-connected right knee disabilities to be abandoned and dismissed them.  See Caldwell, No. 12-3412, at pp. 1, fn 1 (citations omitted).  Because the Board and the AOJ are bound by the Court's March 2015 decision, no further development of the increased schedular rating claims for degenerative arthritis of the right knee and for right knee status post arthroscopy chondromalacia, torn meniscus with subluxation, listed in the Veteran's attempted September 2015 notice of disagreement with the March 2015 rating decision, is required.  

The Board observes in this regard that, in its March 2015 decision, the Court specifically rejected the Veteran's argument that there was a pending and unadjudicated claim of service connection for a low back disability at that time and also instructed him that the proper forum for initiating this claim was at the AOJ (or the RO).  See Caldwell, No. 12-3412, at pp. 2-3.  Similarly, the Court also rejected the Veteran's argument that there was a pending and unadjudicated claim of service connection for degenerative changes in other parts of his right hand at that time and again instructed him that, if he wished to initiate this claim, it should be filed at the AOJ.  Id., at pp. 3-4.  Both of these claims are listed on the attempted September 2015 notice of disagreement with the March 2015 rating decision and, as the Court noted in its March 2015 decision, they are being raised in the improper forum.  (The Board notes parenthetically that the issue of whether new and material evidence has been received to reopen a claim of service connection for a low back disability is being remanded in this decision (as discussed below)).  In summary, and as the Court made plain in its March 2015 decision, the Board reiterates that, if the Veteran wishes to pursue the claims listed on the attempted September 2015 notice of disagreement with the March 2015 rating decision, he should file them at the AOJ.

The Board next observes that the Veteran's attorney has requested repeated extensions of time in order to submit additional evidence and argument in support of the Veteran's claims throughout the pendency of this appeal.  The Board also observes here that the Veteran's attorney repeatedly has requested copies of the Veteran's complete claims file, most recently in April 2016 correspondence.  The Board further observes that most of the submissions received from the Veteran's attorney consisted of duplicate copies of medical evidence.  And the Board already provided a complete copy of the Veteran's claims file to his attorney in March 2016.  Review and consideration of the duplicative evidence submitted by the Veteran's attorney by VA has resulted in ongoing delays in adjudicating the currently appealed claims.  Additionally, in August 2015 correspondence from the Board, the Veteran's attorney specifically was advised that no additional requests for an extension of time would be entertained.  Despite this admonition, the Veteran's attorney continued to request additional extensions of time subsequent to August 2015, continued to submit duplicative medical evidence in support of the Veteran's currently appealed claims, and continued to submit duplicate requests for copies of the Veteran's complete claims file.  

The Veteran and his attorney are advised by the Board that they should discontinue their past practice of submitting duplicative evidence and argument in support of the currently appealed claims as such actions only delay appellate consideration.  The Board next observes that, although the Veteran's attorney is entitled to a complete copy of the claims file, such has been provided to him already.  The Board finally observes that, because the Veteran's attorney was advised in August 2015 correspondence that no further extensions of time would be entertained, he should discontinue his practice of requesting yet more extensions of time.  Given the foregoing, the Board concludes that there is no prejudice in adjudicating the merits of the Veteran's currently appealed claims despite multiple requests for another extension of time submitted by the Veteran's attorney since August 2015.  See also The Veterans' Benefits Improvement Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645 (1994) (mandating expeditious treatment of remanded claims by VA).

In December 2015 and consistent with his past practice, the Veteran's attorney submitted another large batch of documents in support of the Veteran's currently appealed claims.  He also submitted a letter in which he stated that the Veteran did not waive AOJ jurisdiction over this newly submitted evidence in the first instance.  See 38 C.F.R. § 19.37 (2015).  Having reviewed the voluminous evidence submitted by the Veteran's attorney in December 2015, the Board finds that, as with prior evidentiary submissions from the Veteran's attorney, it is duplicative of multiple evidentiary submissions already of record.  Given the duplicative nature of the voluminous evidence submitted by the Veteran's attorney in December 2015, the Board also finds that remand is not required for AOJ consideration of this evidence in the first instance.  See also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided).

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issues of entitlement to service connection for major depressive disorder, whether new and material evidence has been received to reopen a claim of service connection for a left knee disability, and whether new and material evidence has been received to reopen a claim of service connection for a low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  The record evidence shows that the Veteran's erectile dysfunction is not attributable to active service or any incident of service, including as due to a service-connected disability.

2.  The record evidence shows that the Veteran is not in need of the regular aid and attendance of another person and is not housebound as a result of his service-connected disabilities.

3.  The record evidence shows that the Veteran had a cardiac catheterization, angiography, and a cardiac stent placed in the mid-circumflex artery on March 8, 2010.

4.  In statements on a VA Form 21-0820 dated on April 28, 2010, the Veteran requested a temporary total disability rating based on the need for convalescence following a March 2010 heart attack.

5.  Service connection is not in effect for any cardiac disabilities. 

6.  The record evidence does not demonstrate that the Veteran's service-connected right knee and right little finger disabilities, individually or collectively, show marked interference with employment or frequent periods of hospitalization or otherwise indicate that the symptomatology associated with them is not contemplated within the relevant rating criteria found in the Rating Schedule.


CONCLUSIONS OF LAW

1.  The criteria service connection for erectile dysfunction, including as due to a service-connected disability, have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2015).

2.  The criteria for special monthly compensation (SMC) based on the need for aid & attendance/housebound status have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400(o) (2015).

3.  The criteria for a temporary total rating based on surgical or other treatment necessitating convalescence associated with a heart attack in March 2010 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.30 (2015).

4.  The criteria for a disability rating greater than 30 percent prior to November 7, 2003, and greater than 10 percent thereafter, for right knee torn meniscus on an extraschedular basis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.71a, Diagnostic Code (DC) 5257 (2015).

5.  The criteria for a disability rating greater than 10 percent from April 24, 2000 to November 6, 2003, and greater than 20 percent effective January 1, 2004, for right knee degenerative arthritis on an extraschedular basis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.71a, DC 5260 (2015).

6.  The criteria for a compensable disability rating for residuals of a fracture of the right fifth finger on an extraschedular basis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.71a, DC 5010-5230 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  

In letters issued in March and August 2006 and in May and November 2010, VA notified the Veteran of the information and evidence needed to substantiate and complete his claims, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters informed the Veteran to submit medical evidence relating the claimed disability to active service and noted other types of evidence the Veteran could submit in support of his service connection claim for erectile dysfunction.  These letters next informed the Veteran of the requirements for establishing entitlement to SMC.  These letters next informed the Veteran to submit medical evidence showing that his service-connected right knee disabilities and service-connected residuals of a right little finger fracture had worsened.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of these letters, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional notice of the five elements of a service-connection claim was provided in all of the VCAA notice issued during the pendency of this appeal, as is required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the Veteran's extraschedular consideration claims, the Board next notes that the Court previously held that to satisfy the first Quartuccio element for an increased compensation claim, section 5103(a) compliant notice must meet a four-part test laid out in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) overruled Vazquez-Flores in part, striking the claimant-tailored and "daily life" notice elements.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Following the Federal Circuit's decision, the Court subsequently issued an opinion incorporating those surviving portions of the first Vazquez-Flores decision, namely that VA must notify the claimant that 1) to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability, 2) a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment, and 3) provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation, and must also notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 107 (2010) (Vazquez-Flores III).  For the following reasons, the Board finds that the elements of the Vazquez-Flores test that remain under Vazquez-Flores III either have been met in this case or that any error in not providing such notice is not prejudicial to the Veteran.

The first and third elements were met by the VCAA notice letters issued during the pendency of this appeal.  These letters informed the Veteran that he needed to provide information showing his service-connected disability had worsened.  He was informed that such evidence could be a statement from his doctor or lay statements describing what individuals had observed about his disability.  He was told that he needed to provide VA information as to where he had received medical treatment, or that he could send VA any pertinent treatment records.  Examples of evidence needed to support the claim were provided, including laboratory tests, examinations, and statements from other individuals who could describe from their knowledge and personal observations the manner in which his disability had worsened.  He also was informed of what evidence VA would obtain on his behalf and what he needed to do to help VA process his claims.  The Veteran also has submitted personal statements and lay statements from others with respect to his service-connected disability.  As the Board finds the Veteran had actual knowledge of the requirement to show worsening of the disability and the variety of the medical and lay evidence which could support his claim, any failure to provide him with adequate notice as to the first and third Vazquez-Flores elements is not prejudicial.

As to the second element of Vazquez-Flores notice, the Board acknowledges that the Veteran was not provided notice that a disability rating would be determined by application of the ratings schedule and relevant diagnostic codes based on the extent and duration of the signs and symptoms of his disability and their impact on his employment.  See Vazquez-Flores III, 24 Vet. App. at 107.  The Veteran received  statements of the case in April 2009 and in December 2014 and a supplemental statement of the case in October 2011 addressing his claims.  Specific VCAA notice to the Veteran of the ratings schedule to be applied to the symptomatology of his disability is unnecessary in light of repeated correspondence sent to the Veteran by the AOJ describing the Rating Schedule and applying the relevant regulations to his claims.  The Board finds that the Veteran was on constructive notice of the existence and function of the Ratings Schedule.  The Board further finds that any error in the third element of Vazquez-Flores notice is not prejudicial.  In summary, the Board concludes that the Veteran was notified and aware of the evidence needed to substantiate his claims, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.

As will be explained below in greater detail, the evidence does not support granting service connection for erectile dysfunction.  The evidence also does not support granting entitlement to SMC.  The evidence further does not support granting the Veteran's extraschedular consideration claims.  Because the Veteran was fully informed of the evidence needed to substantiate these claims, any failure of the AOJ to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Veteran also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the timing of the notice, the Board points out that the Court has held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a Veteran before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini, 18 Vet. App. at 112.  Here, all relevant notice was issued prior to the currently appealed rating decisions; thus, this notice was timely.  Because the Veteran's claims are being denied in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess, 19 Vet. App. at 473.  And any defect in the timing or content of the notice provided to the Veteran and his attorney has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the AOJ and the Board.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's electronic paperless claims files in Virtual VA and in Veterans Benefits Management System (VBMS) have been reviewed.  The Veteran's complete Social Security Administration (SSA) records also have been obtained and associated with the claims file.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted the basis of the prior determination and noted the element of the claim that was lacking to substantiate the claim for benefits.  The VLJ specifically noted the issues as including the issues listed on the title page of this decision.  The Veteran was assisted at the hearing by his attorney.  The attorney and the VLJ then asked questions to ascertain whether the Veteran had submitted evidence in support of his claims.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked or was outstanding that might substantiate the claims.

Moreover, neither the Veteran nor his attorney has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the element necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the element necessary to substantiate his claims for benefits.  The Veteran's attorney and the VLJ asked questions to draw out the evidence which supported the Veteran's claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.

With respect to the Veteran's service connection claim for erectile dysfunction, he has been provided with VA examinations which address the contended causal relationship between the claimed disability and active service.  With respect to the Veteran's extraschedular consideration claims, he also was provided with VA examinations which address the current nature and severity of his service-connected right knee disabilities and service-connected residuals of a right little finger fracture.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding these claims.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  

With respect to the Veteran's claims of entitlement to SMC, the Board observes that he does not meet the scheduler criteria for SMC and the record evidence does not indicate that he needs the regular aid and attendance of another person or is permanently housebound solely as a result of his service-connected disabilities.  With respect to the Veteran's claim of entitlement to a temporary total disability rating, the Board observes that he seeks a temporary total disability rating for a non-service-connected disability (his March 2010 heart attack).  As noted elsewhere, service connection is not in effect for any cardiac disabilities.  Accordingly, VA is not required to provide the Veteran with an examination to address either of these claims.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

Service Connection for Erectile Dysfunction

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2015).

Establishing service connection generally requires (1) medical evidence of a presently existing disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection also may be established on a secondary basis for: (1) a disability that is proximately due to or the result of a service-connected disease or injury; or, (2) any increase in the severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease or injury.  38 C.F.R. §§ 3.310(a)-(b); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993) (explaining 38 C.F.R. § 3.310(a)); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (explaining 38 C.F.R. § 3.310(b)).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

In Walker, the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Fountain v. McDonald, 27 Vet. App. 258 (2015) (adding tinnitus as an "organic disease of the nervous system" to the list of disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a)).  Because erectile dysfunction is not recognized explicitly as "chronic" in 38 C.F.R. § 3.309(a), the Board finds that Savage and the theory of continuity of symptomatology in service connection claims is inapplicable to this claim.

It is VA policy to administer the laws and regulations governing disability claims under a broad interpretation and consistent with the facts shown in every case.  When a reasonable doubt arises regarding service origin, the degree of disability, or any other point, after careful consideration of all procurable and assembled data, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not prove or disprove the claim satisfactorily.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Factual Background and Analysis

The Board finds that the preponderance of the evidence is against granting the Veteran's claim of service connection for erectile dysfunction, including as due to a service-connected disability.  The Veteran contends that he incurred erectile dysfunction during active service or, alternatively, his current erectile dysfunction is related to active service.  He also contends that a service-connected disability caused or aggravated (permanently worsened) his current erectile dysfunction.  The record evidence does not support his assertions regarding an etiological link between his erectile dysfunction and active service, including as due to a service-connected disability.  It shows instead that, although the Veteran currently experiences erectile dysfunction, it is not related to active service or any incident of service, including as due to a service-connected disability.  The Veteran's service treatment records show no complaints of or treatment for erectile dysfunction at any time during active service.  The Board notes that the absence of contemporaneous records does not preclude granting service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

The post-service evidence also does not support granting service connection for erectile dysfunction, including as due to a service-connected disability.  It shows instead that, although the Veteran currently experiences erectile dysfunction, it is not related to active service or any incident of service, including as due to a service-connected disability.  For example, on VA outpatient treatment in July 2001, the Veteran's complaints included erectile dysfunction intermittently for the past 1-11/2 years.  The impressions included sexual dysfunction.

In October 2001, the Veteran's complaints included erectile dysfunction.  It was noted that a recent testosterone level had been "in the low range [but] it is normal."  The assessment included erectile dysfunction.

On VA male reproductive system conditions Disability Benefits Questionnaire (DBQ) in December 2014, the Veteran complained of experiencing erectile dysfunction since approximately 1995.  He also complained of being unable to obtain or maintain an erection and having no interest in sexual activity.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  This examiner stated that the Veteran's testosterone levels had been normal when tested in 2001 and in 2007.  "He also had no other evidence of systemic disease causing onset of the erectile dysfunction."  The etiology of the Veteran's erectile dysfunction was idiopathic.  The Veteran was unable to achieve an erection sufficient for penetration and ejaculation with or without medication.  Physical examination showed a normal penis, normal testes, and a normal epididymis.  The VA examiner noted that, although the Veteran had undergone hernia surgery 1 year earlier, this was unrelated to his erectile dysfunction because he reported credibly that he had total erectile dysfunction prior to undergoing hernia surgery.  This examiner opined that it was less likely than not that the Veteran's erectile dysfunction was related to active service.  The rationale for this opinion was that the Veteran himself reported the onset of erectile dysfunction more than a decade after his separation from active service.  The rationale also was that there was no evidence supporting an etiological link between erectile dysfunction and active service.  The examiner next opined that it was less likely than not that the Veteran's erectile dysfunction was related to a service-connected disability or medications prescribed to treat a service-connected disability.  The rationale for this opinion was that none of the medications being taken by the Veteran "are shown to have a damaging effect on the sexual functioning."  The rationale also was that there was "no organic link" between any of the Veteran's service-connected disabilities and erectile dysfunction.  The diagnosis was erectile dysfunction. 

The Veteran has contended that his erectile dysfunction is related to active service, including as due to a service-connected disability.  Despite the Veteran's assertions to the contrary, the record evidence shows that his current erectile dysfunction is unrelated to active service or any incident of service, to include a service-connected disability.  The December 2014 VA examiner specifically found no etiological link between the Veteran's current erectile dysfunction and active service.  This examiner also specifically found "no organic link" between any of the Veteran's service-connected disabilities and his current erectile dysfunction.  All of the December 2014 VA examiner's opinions were fully supported.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The Veteran also has not identified or submitted any evidence, to include a medical nexus, demonstrating his entitlement to service connection for erectile dysfunction.  Thus, the Board finds that the criteria for service connection for erectile dysfunction, including as due to a service-connected disability, are not met.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr, 21 Vet. App. at 309 (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337; Barr, 21 Vet. App. at 303.  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, in recent statements, the Veteran has asserted that his symptoms of erectile dysfunction have been continuous since service.  He asserts that he continued to experience symptoms relating to erectile dysfunction after he was discharged from service.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of erectile dysfunction after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

The Board finds that the Veteran's more recently-reported history of continued symptoms of erectile dysfunction since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that his disorder began in service, in the more contemporaneous medical history he gave at the service separation examination, he denied any relevant history or complaints of symptoms.  Specifically, the service separation examination report reflects that the Veteran was examined and his genitourinary system was found to be normal clinically.  His in-service history of symptoms at the time of service separation is more contemporaneous to service so it is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  

The post-service medical evidence does not reflect complaints or treatment related to erectile dysfunction for several decades following active service.  The Board emphasizes the multi-year gap between discharge from active service (1982) and initial reported symptoms related to erectile dysfunction in approximately 2001 (nearly a 20-year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (finding lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).

The Board notes that the Veteran sought treatment for a myriad of medical complaints since discharge from service, including right knee disabilities and residuals of a right little finger fracture.  Significantly, during that treatment, when he specifically complained of other problems, he never reported complaints related to erectile dysfunction.  Rucker, 10 Vet. App. at 67 (holding that lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

When the Veteran was examined by VA for erectile dysfunction in 2001, he did not report the onset of erectile dysfunction symptomatology during or soon after service or even indicate that the symptoms were of longstanding duration.  He reported instead a history of intermittent erectile dysfunction going back only 1-11/2 years (or since approximately 1999 or 2000).  Such histories reported by the Veteran for treatment purposes are of more probative value than the more recent assertions and histories given for VA disability compensation purposes.  Id.

He did not claim that symptoms of his disorder began in (or soon after) service until he filed his current VA disability compensation claim.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories and his previous statements made for treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation, the absence of complaints or treatment for years after service, his previous statements made for treatment purposes, his own previous histories of onset of symptoms given after service, and the record evidence showing no etiological link between erectile dysfunction and active service.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.

SMC Claim

The Veteran contends that he is entitled to special monthly compensation (SMC) based on the need for aid & attendance/housebound status.  He essentially contends that his service-connected disabilities require him to seek the aid & attendance of another person on a daily basis.  He alternatively contends essentially that his service-connected disabilities render him permanently housebound.

Laws and Regulations

Special monthly compensation is payable under 38 U.S.C.A. § 1114(l) if, as the result of service-connected disability, the Veteran is permanently bedridden or is so helpless as to be in need of regular aid and attendance of another person.  38 U.S.C.A. § 1114(l) (West 2014); 38 C.F.R. § 3.350(b) (2015). 

Need for aid and attendance means being so helpless as to require the regular aid and attendance of another person. 38 C.F.R. § 3.350(b).  As it pertains to the present case, criteria for establishing such need include whether the Veteran is permanently bedridden or is so helpless as to be in need of regular aid and attendance as determined under criteria enumerated under 38 C.F.R. § 3.352(a).  Under 38 C.F.R. § 3.352(a), the following factors will be accorded consideration in determining whether the Veteran is in need of regular aid and attendance of another person:  (1) inability of the Veteran to dress or undress himself, or to keep himself ordinarily clean and presentable; (2) frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without such aid; (3) inability of the Veteran to feed himself because of the loss of coordination of upper extremities or because of extreme weakness; (4) inability to attend to the wants of nature; or (5) physical or mental incapacity which requires care or assistance on a regular basis to protect the Veteran from the hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a) (2015).

It is not required that all of the disabling conditions enumerated in 38 C.F.R. § 3.352(a) be found to exist before a favorable rating may be made.  The particular personal functions which the Veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance not that there is a constant need for aid and attendance. 38 C.F.R. § 3.352(a); see Turco v. Brown, 9 Vet. App. 222, 224 (1996) (holding that at least one factor listed in § 3.352(a) must be present to grant special monthly compensation based on the need for aid and attendance).

For the purposes of 38 C.F.R. § 3.352(a), "bedridden" will be a proper basis for the determination of whether the Veteran is in need of regular aid and attendance of another person.  "Bedridden" will be that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  38 C.F.R. § 3.352(a).

Factual Background and Analysis

The Board finds that the preponderance of the evidence is against granting the Veteran's claim of entitlement to special monthly compensation based on the need for aid & attendance/housebound status.  The Veteran essentially contends that his service-connected disabilities are so disabling that he requires the regular aid & attendance of another person.  The record evidence does not support his assertions, however.  It shows instead that the Veteran does not require the aid & attendance of another person and is not housebound as a result of his service-connected disabilities.  The Board notes initially that service connection currently is in effect for right knee torn meniscus, evaluated as 10 percent disabling effective November 7, 2003, right knee degenerative arthritis, evaluated as 20 percent disabling effective January 1, 2004, and for residuals of a fracture of the right fifth finger, evaluated as zero percent disabling effective February 13, 1985.  The Veteran's combined disability evaluation for compensation is 30 percent effective January 1, 2004.  

The record evidence shows that, on a private psychological evaluation in September 2015, the Veteran stated that he lived alone.  The private psychologist stated:

[The Veteran] begins his day at 6:30 AM.  He does light housework and cooks.  He has a driver's license but does not drive very much.  His girlfriend comes by frequently to help with the driving and housework.  [The Veteran] is able to shop and handle money...He reported that people like him, but he does not enjoy socializing.  He attends no parties or clubs.  He does not attend church or any groups.  He spends most of his day watching television.  He does no reading or computer activities.  He has a cell phone and he is able to text.

The record evidence shows that the Veteran does not require the regular aid and attendance of another person in performing his activities of daily living, to include dressing and undressing himself, feeding himself, or attending to the wants of nature.  The Veteran reported in September 2015 that he was able to do light housework and cook in his own home.  He also reported that he had a driver's license.  Although he did not drive very much, the record evidence clearly shows that he regularly attends a variety of VA and non-VA medical appointments without assistance.  The private psychologist who examined the Veteran in September 2015 noted that the Veteran "is able to shop and handle money" although he did not socialize because he did not enjoy it.  This clinician also noted that the Veteran's girlfriend "comes by frequently to help with the driving and housework."  The Board acknowledges that, at his psychological evaluation in September 2015, the Veteran reported being unable to work since 2000.  The record evidence shows that he receives Social Security Disability for low back pain.  The Board notes in this regard, however, that VA is not bound by any SSA determination.  More importantly, service connection is not in effect for a low back disability.  The Board concludes that the totality of the record evidence is to the effect that the Veteran may need some assistance during the day but is not so helpless as to require the regular aid and attendance of another person or unable to complete his activities of daily living without such assistance as a consequence of his service-connected disabilities.  It also does not show that the Veteran is permanently housebound solely as a result of his service-connected disabilities.  In summary, because none of the criteria enumerated in 38 C.F.R. § 3.352(a) are met, the Board finds that special monthly compensation based on the need for the regular aid and attendance of another person or housebound status is not warranted.  See 38 U.S.C.A. § 1114(l); 38 C.F.R. §§ 3.350(b)(3), 3.352(a).

Temporary Total Disability Rating Claim

The Veteran contends that he is entitled to a temporary total disability rating based on surgical or other treatment necessitating convalescence associated with a heart attack in March 2010.  Although his argument is not a model of clarity, it appears that he essentially contends that he is entitled to a temporary total disability rating following his March 2010 heart attack because he required a long time to recover from this medical event.

Laws and Regulations

A temporary total disability rating may be assigned under either 38 C.F.R. § 4.29 or 38 C.F.R. § 4.30.  As relevant to the Veteran's currently appealed claim, a temporary total disability rating will be assigned under 38 C.F.R. § 4.30 when it is established by report at hospital discharge or outpatient release that treatment of a service-connected disability resulted in surgery necessitating at least one month of convalescence, surgery with severe post-operative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body case, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches, or immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30 (2014).

A temporary total disability rating will be assigned, effective from the date of a hospital admission and continuing for a period of 1, 2, or 3 months from the first day of the month following such hospital discharge, if the hospital treatment of a service-connected disability resulted in: (1) surgery necessitating at least one month of convalescence, (2) surgery with respect to postoperative residuals such as incompletely healed surgical wounds, stumps and recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited), or (3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a).

Factual Background and Analysis

The Board finds that the Veteran's claim of entitlement to a temporary total disability rating based on surgical or other treatment necessitating convalescence associated with a heart attack in March 2010 must be denied as a matter of law.  It is undisputed that the Veteran is seeking a temporary total disability rating based on surgical or other treatment necessitating convalescence associated with a non-service-connected heart attack in March 2010.  Service connection was not in effect for any cardiac disabilities, to include a myocardial infarction (or heart attack), at the time that the Veteran was admitted to a private hospital for a left cardiac catheterization and surgical placement of a cardiac stent in March 2010.  At that time, it was noted that the Veteran had unstable angina and 95 to 99 percent stenosis of the mid-circumflex artery.  Post-stenting, there was minus 10 percent residual stenosis without any complications.  The Veteran also was diagnosed as having severe single-vessel coronary artery disease.  Service connection further has not been awarded for any cardiac disabilities since March 2010.  More recent private outpatient treatment records indicate that the Veteran continues to be seen regularly for treatment of his non-service-connected coronary artery disease.  

The evidence does not show, nor does the Veteran contend, that he was hospitalized during the appeal period for treatment of a service-connected disability which resulted in: (1) surgery necessitating at least one month of convalescence, (2) surgery with respect to postoperative residuals such as incompletely healed surgical wounds, stumps and recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited), or (3) immobilization by cast, without surgery, of one major joint or more.  See 38 C.F.R. § 4.30(a) (2015).  The Board observes here that the fundamental prerequisite for prosecuting a temporary total disability rating claim successfully is the existence of a service-connected disability for which the Veteran seeks a temporary total disability rating based on surgical or other treatment necessitating convalescence.  The Veteran has not met that fundamental prerequisite in this appeal.  He also has not identified or submitted any evidence, to include a medical nexus, demonstrating that he is entitled to a temporary total temporary total disability rating based on surgical or other treatment of a service-connected disability necessitating convalescence.  In summary, the Board finds that the Veteran's claim of entitlement to a temporary total disability rating based on surgical or other treatment necessitating convalescence associated with a heart attack in March 2010 must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

Extraschedular Claims

The Veteran contends that he is entitled to increased ratings for his service-connected right knee disabilities and his service-connected residuals of a right little finger fracture on an extraschedular basis.  As outlined in the Introduction, because the Court specifically remanded the issues of extraschedular consideration to the Board and dismissed any appeal for increased scheduler ratings for these disabilities in its March 2015 decision, the Board's appellate review will be limited to considering the Veteran's entitlement to extraschedular consideration for these disabilities.

Laws and Regulations

Pursuant to the Court's March 2015 decision, the Board must consider whether the Veteran is entitled to consideration for referral for the assignment of an extraschedular rating for his service-connected right knee torn meniscus, service-connected right knee degenerative arthritis, and service-connected residuals of a right little finger fracture.  38 C.F.R. § 3.321; Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116. When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating. Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In Johnson, the Federal Circuit held that 38 C.F.R. § 3.321 required consideration of whether a Veteran is entitled to referral to the Director, Compensation Service, for consideration of the assignment of an extraschedular rating based on the impact of his or her service-connected disabilities, individually or collectively, on the Veteran's "average earning capacity impairment" due to such factors as marked interference with employment or frequent periods of hospitalization.  See Johnson v. McDonald, 762 F.3d 1362 (2014); see also 38 C.F.R. § 3.321(b)(1).  

VA recently proposed amending 38 C.F.R. § 3.321(b)(1) to limit extraschedular consideration based on the impact of an individual service-connected disability.  This proposed regulation is consistent with VA's longstanding practice of interpreting this regulation to provide an extraschedular rating for a single disability and not the combined effect of two or more disabilities.  The proposed changes will clarify the regulation so that an extraschedular rating is available only for an individual service-connected disability but not for the combined effect of more than one service-connected disability.  See 81 Fed. Reg. 23228-23232 (Apr. 20, 2016) to be codified at 38 C.F.R. § 3.321(b)(1).  Until this proposed regulation becomes final, however, the requirement of extraschedular consideration for a Veteran's service-connected disabilities, individually or collectively, set out by the Federal Circuit in Johnson remains applicable.

Factual Background and Analysis

The Board concludes that the symptomatology experienced by the Veteran as a result of his service-connected right knee disabilities and his service-connected residuals of a right little finger fracture, individually or collectively, does not merit referral to the Director, Compensation Service, for consideration of the assignment of extraschedular ratings for any of these disabilities during the appeal period.  In other words, the record evidence does not indicate that the Veteran's service-connected right knee disabilities and service-connected residuals of a right little finger fracture, individually or collectively, show marked interference with employment or frequent periods of hospitalization or otherwise indicate that the symptomatology associated with any of these disabilities is not contemplated within the relevant rating criteria found in the Rating Schedule.  The Board acknowledges again that the Veteran is in receipt of Social Security Disability for low back pain and other orthopedic disabilities although VA is not bound by any determination of SSA.  

The Board finds that the schedular evaluations assigned for the Veteran's service-connected right knee torn meniscus, right knee degenerative arthritis, and residuals of a right little finger fracture are not inadequate in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of each of these service-connected disabilities during the appeal period.  The 30 percent rating assigned for the Veteran's service-connected right knee torn meniscus under 38 C.F.R. § 4.71a, DC 5257, prior to November 7, 2003, reflects the severe disability that the Veteran experienced during this time period due to his torn meniscus (prior to right knee surgery to repair the torn meniscus).  See 38 C.F.R. § 4.71a, DC 5257.  This rating adequately compensated the Veteran for his complaints of severe right knee pain prior to November 7, 2003.  For example, the Veteran reported experiencing "intense" right knee pain on VA examination in March 2000.  He subsequently reported in July 2003 that his knee was too painful for the VA clinician to check his reflexes.  See Board decision dated October 18, 2012, at pp. 15.  

With respect to the Veteran's service-connected right knee degenerative arthritis, as the Board found in its October 2012 decision, the record evidence indicates that he experienced no more than mild disability (i.e., a 10 percent rating under DC 5260) prior to November 6, 2003 (when he had right knee surgery).  Id., at pp. 14-16.  X-rays initially showed the presence of right knee arthritis in April 2000.  Thus, it appears that the 10 percent rating assigned prior to November 6, 2003, adequately compensated the Veteran for the symptoms associated with his service-connected right knee degenerative arthritis.  The Board acknowledges that the Veteran was in receipt of a temporary total (100 percent) disability rating effective November 7, 2003, for his service-connected right knee degenerative arthritis based on surgical treatment necessitating convalescence following right knee surgery to repair the torn meniscus.  See 38 C.F.R. § 4.30.  He does not contend, and the evidence does not show, that he is entitled to additional periods of temporary total disability following post-surgical convalescence.  

The Veteran subsequently was assigned a 10 percent rating under 38 C.F.R. § 4.71a, DC 5257, effective January 1, 2004, based on the residual disability (slight right knee instability) that he experienced due to his service-connected right knee torn meniscus with subluxation after his post-right knee surgical convalescence had ended.  See 38 C.F.R. § 4.71a, DC 5257.  The Veteran also was assigned a 20 percent rating under 38 C.F.R. § 4.71a, DC 5260, effective January 1, 2004, based on the residual disability that he experienced due to his service-connected right knee degenerative arthritis following his right knee surgery and convalescence.  See 38 C.F.R. § 4.71a, DC 5260.  As the Board noted in its October 2012 decision, the record evidence does not indicate that the Veteran experienced more than slight right knee instability following the end of his post-surgical convalescence period on January 1, 2004.  It also does not indicate that the Veteran experienced limited right knee flexion since that date, although he was assigned a 20 percent rating under DC 5260 on the basis of limitation of right knee flexion.  See Board decision dated October 18, 2012, at pp. 20-21.  And, as noted elsewhere, in March 2015, the Court affirmed the Board's decision with respect to the findings regarding increased scheduler ratings for the Veteran's service-connected right knee torn meniscus.

Moreover, the evidence does not demonstrate other related factors such as marked interference with employment and frequent hospitalization.  The record evidence shows that Veteran reported being unemployed since March 2001 and holding 2 college degrees.  The record evidence also shows that he has participated in VA vocational rehabilitation training programs since March 2001.  The Board finds it highly significant that, in a July 2004 vocational rehabilitation assessment, although the functional limitations that he experienced as a result of his service-connected right knee disabilities were minimal, the Veteran himself reported that he did not feel capable of performing a labor intensive job.  See Board decision dated October 18, 2012, at pp. 30.  This suggests that the Veteran's service-connected disabilities did not interfere markedly with his employment.  As noted in the Board's October 2012 decision, following physical examination of the Veteran, a VA examiner concluded in April 2004 that it was not likely that the Veteran would be unemployable solely as a result of his service-connected orthopedic disabilities.  Id.  The Board previously denied the Veteran's TDIU claim in its October 2012 decision and the Court specifically affirmed this holding in its March 2015 decision.  With the exception of the Veteran's surgical treatment in November 2003 and post-surgical convalescence involving his service-connected right knee torn meniscus (discussed above), the record evidence does not show that he was hospitalized for treatment of his service-connected right knee degenerative arthritis or service-connected residuals of a right little finger fracture at any time during the appeal period.  In summary, the Board finds that the criteria for submission for assignment of extraschedular ratings for the Veteran's service-connected right knee disabilities or service-connected residuals of a right little finger fracture pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for erectile dysfunction, including as due to a service-connected disability, is denied.

Entitlement to SMC based on the need for aid & attendance/housebound status is denied.

Entitlement to a temporary total rating based on surgical or other treatment necessitating convalescence associated with a heart attack in March 2010 is denied.

Entitlement to a disability rating greater than 30 percent prior to November 7, 2003, and greater than 10 percent thereafter, for right knee torn meniscus on an extraschedular basis is denied.

Entitlement to a disability rating greater than 10 percent from April 24, 2000 to November 6, 2003, and greater than 20 percent effective January 1, 2004, for right knee degenerative arthritis on an extraschedular basis is denied.

Entitlement to a compensable disability rating for residuals of a fracture of the right fifth finger on an extraschedular basis is denied.


REMAND

The Veteran contends that he incurred major depressive disorder during active service or, alternatively, his current major depressive disorder is related to service.  He also contends that new and material evidence has been received sufficient to reopen previously denied claims of service connection for a left knee disability and for a low back disability.  The Board acknowledges that this appeal has been remanded previously to the AOJ on multiple occasions.  Having reviewed the record evidence, and although the Board is reluctant to contribute to "the hamster-wheel reputation of Veterans law" by remanding this appeal again, additional development is required before these claims can be adjudicated on the merits.  Cf. Coburn v. Nicholson, 19 Vet. App. 427, 434 (2006) (Lance, J., dissenting) (finding that repeated remands "perpetuate the hamster-wheel reputation of Veterans law").

As noted in the Introduction, in a May 2015 rating decision, the AOJ denied the Veteran's claim of service connection for major depressive disorder and also determined that new and material evidence had not been received sufficient to reopen previously denied claims of service connection for a left knee disability and for a low back disability.  As also noted in the Introduction, the Veteran disagreed with this decision in September 2015.  To date, the AOJ has not issued a Statement of the Case (SOC) on these claims to the Veteran and his attorney.  Where a claimant files a notice of disagreement and the AOJ has not issued an SOC, the issue must be remanded to the AOJ for an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  Accordingly, the Board finds that, on remand, the AOJ should issue an SOC to the Veteran and his attorney on these issues.

Accordingly, the case is REMANDED for the following action:

Issue a Statement of the Case (SOC) to the Veteran and his attorney on the issues of entitlement to service connection for major depressive disorder, whether new and material evidence has been received to reopen a claim of service connection for a left knee disability, and whether new and material evidence has been received to reopen a claim of service connection for a low back disability.  A copy of any SOC issued should be included in the claims file.  This claim should be returned to the Board for further appellate consideration only if the Veteran perfects a timely appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


